                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 1 of 6 Page ID #:1


            1     THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            2     TIMOTHY W. LOOSE, SBN 241037
                    tloose@gibsondunn.com
            3     JEREMY S. SMITH, SBN 283812
                    jssmith@gibsondunn.com
            4     GIBSON, DUNN & CRUTCHER LLP
                  333 South Grand Avenue
            5     Los Angeles, CA 90071-3197
                  Telephone: 213.229.7000
            6     Facsimile: 213.229.7520
            7     MATTHEW N. BALL, SBN 327028
                    mnball@gibsondunn.com
            8     GIBSON, DUNN & CRUTCHER LLP
                  1881 Page Mill Road
            9     Palo Alto, CA 94304-1211
                  Telephone: 650.849.5359
          10      Facsimile: 650.849.5059
          11      Attorneys for Draper James, LLC
          12                              UNITED STATES DISTRICT COURT
          13                            CENTRAL DISTRICT OF CALIFORNIA
          14      LARYSSA GALVEZ, JUDITH                       CASE NO. 2:20-cv-04976
                  LINDLEY, and NATALIE
          15      ANDERSON,                                    NOTICE OF REMOVAL OF ACTION
          16                         Plaintiffs,               [Removal from the Superior Court in and
                                                               for the County of Los Angeles, Case No.
          17            v.                                     20STCV15386]
          18      DRAPER JAMES, LLC, REESE
                  WITHERSPOON, and DOES 1
          19      THROUGH 10,                                  COMPLAINT SERVED: May 7, 2020
          20                         Defendants
          21
                        TO THE CLERK OF THE ABOVE-TITLED COURT AND TO
          22
                  PLAINTIFFS LARYSSA GALVEZ, JUDITH LINDLEY, NATALIE
          23
                  ANDERSON, AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE
          24
                  THAT, pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.
          25
                  §§ 1332(d), 1453, and 1711–1715, Defendant Draper James, LLC hereby removes to
          26
                  the United States District Court for the Central District of California the above-
          27
                  captioned state court action, originally filed as Case No. 20STCV15386 in the Los
          28

Gibson, Dunn &
Crutcher LLP

                               NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 2 of 6 Page ID #:2


            1     Angeles County Superior Court, State of California. Removal jurisdiction under
            2     CAFA is proper on the following grounds:
            3                                TIMELINESS OF REMOVAL
            4           1.     On April 21, 2020, Plaintiffs Laryssa Galvez, Judith Lindley, and Natalie
            5     Anderson (“Plaintiffs”) filed a Complaint on behalf of a putative class in Los Angeles
            6     County Superior Court. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the
            7     Summons, Complaint, and Superior Court Civil Case Cover Sheet are attached to this
            8     notice of removal. Evangelis Decl. Exs. A-C. Draper James was served on May 7,
            9     2020. Ex. G. This notice of removal is therefore timely pursuant to 28 U.S.C. §
          10      1446(b), which requires a notice of removal to be filed within 30 days after service is
          11      completed. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347
          12      (1999); Panoyan v. Regalo Int’l LLC, No. CV 19-07469 PA (SKX), 2019 WL
          13      4856000, at *2 (C.D. Cal. Oct. 1, 2019).
          14
                    SUMMARY OF PLAINTIFFS’ ALLEGATIONS AND FACTS GIVING RISE
          15
                                TO JURISDICTION AND REMOVAL UNDER CAFA
          16
                        2.     This lawsuit is an unjust attempt to exploit Draper James’ good intentions
          17
                  to honor the teacher community by gifting hundreds of free dresses. Plaintiffs’
          18
                  Complaint alleges claims of breach of contract, promissory estoppel, violations of
          19
                  California’s Consumer Legal Remedies Act, and violations of California Business and
          20
                  Professions Code sections 17200 and 17203. See Evangelis Decl. Ex. A (Compl. ¶¶
          21
                  49-100). Plaintiffs seek to represent “all persons” across the United States who signed
          22
                  up to participate in a Draper James goodwill promotion. Id. ¶ 17; see also id. ¶ 18
          23
                  (alleging that the class is located “nationwide”). The promotion was a “while
          24
                  quantities last” offer through which teachers could enter for the opportunity to receive
          25
                  a free Draper James dress, as a sign of appreciation for teachers’ efforts to continue
          26
                  educating students during the COVID-19 pandemic and stay-at-home orders. See id.
          27
                  ¶ 26. Plaintiffs’ Complaint alleges that Draper James should not have been allowed to
          28

Gibson, Dunn &
Crutcher LLP                                                  2
                               NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 3 of 6 Page ID #:3


            1     offer a “while quantities last promotion,” and asks the Court to require Draper James to
            2     provide a free dress to every person who responded to the promotion. Id. ¶ 67.
            3           3.     Among other things, Plaintiffs allege that they and the putative class
            4     members are owed “restitution and restitutionary disgorgement,” “direct,
            5     consequential, incidental, exemplary and/or statutory remedies,” “costs of suit and
            6     Plaintiffs’ reasonable attorneys’ fees,” “an injunction against such conduct,” “pre- and
            7     post-judgment interest,” and “such other relief as the Court may deem proper.”
            8     Evangelis Decl. Ex. A at p. 26-27 (Prayer for Relief ¶¶ 1-6).
            9     A.    The Putative Class Contains More Than 100 Members
          10            4.     Plaintiffs’ putative class encompasses all persons who “complete[d] a
          11      form online and provide[d] it to Draper James” as part of the while-quantities-last
          12      dress giveaway. Evangelis Decl. Ex. A (Compl. ¶ 19). Draper James denies Plaintiffs’
          13      allegations, and denies that class treatment is appropriate, but for purposes of the
          14      jurisdictional requirements for removal only, Plaintiffs’ allegations claim the class
          15      contains “close to a million persons.” Id. The face of the Complaint therefore alleges
          16      facts confirming that CAFA’s jurisdictional requirement of a putative class containing
          17      more than 100 members is met.
          18      B.    The Amount Placed in Controversy Meets The Jurisdictional Threshold
          19            5.     Draper James denies any liability in this case, denies that Plaintiffs are
          20      entitled to any recovery, intends to vigorously oppose class certification, and expressly
          21      reserves all of its rights to do so. See Dart Cherokee Operating Co., LLC v. Owens,
          22      135 S. Ct. 547, 544 (2014). However, for purposes of the jurisdictional requirements
          23      for removal only, Draper James has a good faith basis to believe, and on that basis
          24      avers, that the allegations in Plaintiffs’ Complaint put more than $5,000,000 in
          25      controversy, exclusive of interest and costs. See 28 U.S.C. § 1332(d)(6) (claims of
          26      individual class members set forth in the Complaint are “aggregated to determine
          27      whether the matter in controversy exceeds the sum or value of $5,000,000”).
          28

Gibson, Dunn &
Crutcher LLP                                                  3
                                NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 4 of 6 Page ID #:4


            1           6.     Plaintiffs allege that each dress had “an estimated average cost of $48,”
            2     Evangelis Decl. Ex. A (Compl. ¶ 33), and they claim that every person who expressed
            3     interest is entitled to recover at least that sum, notwithstanding the fact that the
            4     promotion was expressly limited “while supplies last.” Because Plaintiffs hope to
            5     recover $48 dollars for each putative class member in a putative class that Plaintiffs
            6     have claimed to be “close to a million persons” in size, id. ¶ 19, Plaintiffs allege an
            7     amount-in-controversy exceeding the $5,000,000 requirement. See 28 U.S.C.
            8     § 1446(a); Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014)
            9     (“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a
          10      plausible allegation that the amount in controversy exceeds the jurisdictional
          11      threshold.”); see also Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 401 (9th Cir.
          12      2010) (“once the proponent of federal jurisdiction has explained plausibly how the
          13      stakes exceed $5 million . . . then the case belongs in federal court” (emphasis added;
          14      citation omitted)).
          15      C.    Minimal Diversity Is Met Because The Class Includes Plaintiffs Who Are
          16            Not Citizens of New York or Tennessee
          17            7.     For purposes of the jurisdictional analysis, Draper James is a citizen of
          18      New York and Tennessee. Evangelis Decl. Ex. A (Compl. ¶ 10). Plaintiffs allege that
          19      their putative class consists of individuals who are not citizens of these states. See id.
          20      ¶ 17-18. Draper James’ records also confirm that certain individuals who responded to
          21      the promotion are citizens of states other than New York and Tennessee. Under
          22      CAFA, sufficient diversity exists for purposes of federal jurisdiction if “any member of
          23      a class of plaintiffs is a citizen of a State different from any defendant.” Mississippi ex
          24      rel. Hood v. AU Optronics Corp., 571 U.S. 161, 165 (2014) (citing 28
          25      § 1332(d)(2)(A)); see Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1276 (9th Cir.
          26      2017) (“Under CAFA there is sufficient diversity to establish federal diversity
          27      jurisdiction so long as one class member has citizenship diverse from that of one
          28      defendant.”).

Gibson, Dunn &
Crutcher LLP                                                   4
                                  NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 5 of 6 Page ID #:5


            1           8.     Because Draper James has met its “initial burden of establishing federal
            2     jurisdiction under § 1332(d)(2),” the case is removable. Serrano v. 180 Connect, Inc.,
            3     478 F.3d 1018, 1024 (9th Cir. 2007); see 28 U.S.C. § 1441(a) (“Except as otherwise
            4     expressly provided by Act of Congress, any civil action brought in a State court of
            5     which the district courts of the United States have original jurisdiction, may be
            6     removed by the defendant or the defendants, to the district court of the United States
            7     for the district and division embracing the place where such action is pending.”).
            8            THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER
            9           9.     Based on the foregoing facts and allegations, this Court has original
          10      jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because:
          11            (a)    this is a civil action which is a class action within the meaning of
          12      § 1332(d)(1)(B);
          13            (b)    Plaintiffs allege that the action involves a putative class of at least 100
          14      persons as required by § 1332(d)(5)(B);
          15            (c)    Plaintiffs allege that the amount in controversy exceeds $5 million,
          16      exclusive of interest and costs as required by § 1332(d)(2); and
          17            (d)    a member of the proposed class is a citizen of a state different from any
          18      defendant as required by § 1332(d)(2)(A).
          19            10.    Accordingly, this action is properly removable under 28 U.S.C. §§ 1441,
          20      1446, and 1453.
          21            11.    The United States District Court for the Central District of California is
          22      the federal judicial district embracing the Los Angeles County Superior Court, where
          23      the suit was originally filed, 28 U.S.C. § 84(a). See 28 U.S.C. § 1441(a).
          24            12.    Upon filing the Notice of Removal, Draper James will furnish written
          25      notice to Plaintiffs’ counsel and will file and serve a copy of this Notice with the Clerk
          26      of the Los Angeles County Superior Court, pursuant to 28 U.S.C. § 1446(d).
          27            Draper James therefore removes this action from the Superior Court of
          28      California in and for the County of Los Angeles.

Gibson, Dunn &
Crutcher LLP                                                   5
                               NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
                 Case 2:20-cv-04976-FMO-SK Document 1 Filed 06/04/20 Page 6 of 6 Page ID #:6


            1

            2     DATED: June 4, 2020
                                                       GIBSON, DUNN & CRUTCHER LLP
            3

            4
                                                       By:           /s/ Theane Evangelis
            5                                                         Theane Evangelis
            6                                                Attorneys for DEFENDANT DRAPER
                                                             JAMES, LLC
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                 6
                               NOTICE OF REMOVAL OF ACTION BY DEFENDANT DRAPER JAMES, LLC
